Citation Nr: 0116018	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for liver laceration, 
healed, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the claimant.  
In essence, the following sequence is required: there must be 
a decision by the RO, the claimant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the claimant, and finally the 
claimant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The RO informed the veteran that his claim for an increased 
evaluation for residuals of his liver injury was being denied 
by rating decision dated in May 2000.  The veteran filed a 
timely notice of disagreement in May 2000.  The RO issued a 
statement of the case in July 2000.  The veteran, through his 
representative, filed a substantive appeal in April 2001, 
which is within one year of the rating decision being 
appealed in accordance with 38 C.F.R. § 20.302(b).  The Board 
notes that the veteran's representative also filed a timely 
notice of disagreement as to the issue of service connection 
for post-traumatic stress disorder.  The representative also 
filed a substantive appeal in July 1999; however, this 
request to appeal precedes the statement of the case that the 
RO issued in April 2001.  The request as such does not 
constitute a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  Thus, the sole issue before the Board is 
entitlement to an increased evaluation for a liver 
laceration, currently evaluated at 10 percent.


REMAND

The veteran underwent a VA examination in April 2000.  The 
medical history reflected that the veteran currently worked 
in warehouse shipping and receiving.  The veteran related 
that he experienced pain whenever he has to bend forward to 
lift something.  The pain has been really bothering him for 
about one year.  The history also revealed that the veteran 
had sought care in the Urgent Care Clinic in March 2000 and 
was diagnosed with abdominal pain related to straining 
secondary to heavy lifting.  The veteran was seen again in 
April 2000 and was diagnosed with a pilonidal abscess.  The 
veteran denied malaria, tuberculosis, pneumonia, diabetes 
mellitus, hypertension, coronary artery disease, stroke, 
seizure, hepatitis, kidney disease, skin disease and cancer.  
Physical examination of the abdominal area demonstrated a 
soft abdomen with no organomegaly.  There were normal bowel 
sounds.  There were no masses, no costovertebral angle 
tenderness; no hernia could be palpated.  A vertical scar in 
the right upper quadrant measuring 19-cm was noted.  The scar 
was sensitive to touch but did not seem "exquisitely so."  
A 3-cm horizontal scar was noted where a drain had been 
placed.  The scar was not particularly tender.  Some 
discomfort in the right upper quadrant in the rectus muscle 
was apparent, especially as the veteran performed forward 
motions or bent the torso toward the floor.  The diagnosis 
was liver laceration, healed with moderate symptomatology.  
The examiner noted the veteran's complaints of pain and 
opined that the pain was more likely than not secondary to 
adhesions.  An X-ray of the abdomen was interpreted to reveal 
a bowel gas pattern suggestive of mild ileus without focal 
dilatation to suggest obstruction.  The impression was 
probable ileus.

The RO rated the veteran's liver laceration under Diagnostic 
Codes 7311 (Liver, injury of) and 7301 (Peritoneum, adhesions 
of).  Any rating in excess of 10 percent under Diagnostic 
Code 7301 requires a partial obstruction.  For a moderately 
severe disability the partial obstruction must be manifested 
by delayed motility of barium meal.  For a severe disability 
a definite partial obstruction shown by X-ray is required.  

The Board notes that the April 2000 VA examination included 
an X-ray and that X-ray was interpreted to show a probable 
ileus.  An ileus is defined as a "mechanical, dynamic, or 
adynamic obstruction of the bowel."  Stedman's Medical 
Dictionary, 26th Edition.  The Board further notes that 
although the X-ray was taken the same day as the physical 
examination, it was not reported and transcribed until one 
day later.  There is no reference to the X-ray in the report 
of the examination or any other indication that the examiner 
considered it before making a diagnosis.  In light of the 
tentative nature of the X-ray interpretation, the question of 
whether the examiner considered the results, and the further 
question of whether an ileus, if present, is related to the 
service-connected disability, the Board finds that an 
additional examination is warranted to clarify the results of 
the most current examination.  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining adequate VA examinations.  
Littke v. Dewinski.  1 Vet. App. 90 (1990). 

The Board also notes that the rating criteria governing the 
liver have been revised and should be reviewed by the RO.  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	
(a) identify the records the Secretary is unable to obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The appellant should be afforded a 
comprehensive VA gastrointestinal 
examination to determine the severity of 
the residuals of the liver laceration.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical 
records, the physician should express an 
opinion as to what is the correct 
diagnosis of any residuals of the liver 
laceration?  

In this regard, the examiner should 
specifically address whether an ileus is 
present and, if so, the degree of medical 
probability that it is causally related 
to the service connected residuals of a 
liver laceration.

In conducting the examination, the 
examiner should specifically describe any 
objective findings and subjective 
complaints, to include the frequency and 
degree of abdominal pain, and any 
findings of bowel obstruction, colic 
distension, nausea, vomiting, etc. 

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2000), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  If they are not, the 
RO should implement corrective 
procedures.

4.  The RO should then readjudicate the 
claim for an increased rating for 
residuals of a liver disorder.  In this 
regard, the RO should consider the claim 
under both the old and the new rating 
criteria for liver disabilities.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


